         Case 1:18-cv-00922-DAD-JDP Document 32 Filed 05/05/20 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA

MARQUISE GRADY,                              Case No. 1:18-cv-00922-DAD-JDP

                 Plaintiff,

         v.

C. GUTIERREZ, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                 AD TESTIFICANDUM
                                       /

Marquise Grady, CDCR # AD6317, a necessary and material witness in a settlement conference
in this case on May 27, 2020, is confined in the Centinela State Prison, in the custody of the
Warden. In order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate for a video settlement
conference before Magistrate Judge Stanley A. Boone on May 27, 2020, at 11:00 A.M.

                                ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ. Should the custodian
      believe that plaintiff’s appearance via video cannot be arranged, he or she must
      notify Judge Boone immediately.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, Centinela State Prison, 2302 Brown Road, Imperial, CA 92251:

WE COMMAND you to produce the inmate named above before Judge Boone in the manner
identified above, until completion of the settlement conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


Dated:        May 4, 2020
                                                 UNITED STATES MAGISTRATE JUDGE
Case 1:18-cv-00922-DAD-JDP Document 32 Filed 05/05/20 Page 2 of 2
